This case is before the court on appeal from a judgment of the Lucas County Court of Common Pleas. *Page 28 
On April 22, 1983, the trial court granted defendants-appellees' motion to dismiss the indictments herein for failure to bring appellees to trial within the time period set forth in Ohio's speedy trial statute, R.C. 2945.71 et seq.
From said judgment granting appellees' motions to dismiss, appellant state of Ohio has timely brought this appeal. The state advances a single assignment of error, which is as follows:
"The trial court should not have granted the motions to dismiss.
"A.  Ohio Revised Code Sections 2945.71 and .73 are unconstitutional.
"B.  The time for which the defendant-appellees must be brought to trial was tolled pursuant to Ohio Revised Code § 2945.72."
This assignment of error is devoid of merit.
First, the constitutionality of R.C. 2945.71 et seq. is not properly before us. Since the prosecution neither raised nor argued this issue in the trial court, it may not do so here. The scope of our review is appropriately circumscribed by the rudimentary appellate doctrine that issues (constitutional or otherwise) which are neither raised in nor reached by the lower court will not be passed upon by this court. See In re Dismissalof Mitchell (1979), 60 Ohio St.2d 85, 90 [14 O.O.3d 307]; Moats
v. Metropolitan Bank of Lima (1974), 40 Ohio St.2d 47, 49-50
[69 O.O.2d 323]; cf., also, AMF, Inc. v. Mravec (1981), 2 Ohio App.3d 29,32 ("A party may not assert a new legal theory for the first time before the appellate court.").
Second, challenges to the speedy trial statute's constitutionality would carry little plausibility, since the Ohio Supreme Court has, in fact, quite authoritatively determined that issue. See State v. Pachay (1980), 64 Ohio St.2d 218
[18 O.O.3d 427]. In rejecting the constitutional challenge, the Pachay court held:
"The statutory speedy trial provisions, R.C. 2945.71 et seq.,
constitute a rational effort to enforce the constitutional right to a public speedy trial of an accused charged with the commission of a felony * * * and shall be strictly enforced bythe courts of this state." (Emphasis added.)
See, also, United States v. Brainer (C.A. 4, 1982),691 F.2d 691.
In disposing of the prosecution's second argument, we begin by observing that the extensions of time ("tolling") permitted by R.C. 2945.72 are to be strictly construed against the state.State v. Singer (1977), 50 Ohio St.2d 103, 109 [4 O.O.3d 237. In addition, the prosecution and the trial courts have a mandatory duty to comply with R.C. 2945.71 through 2945.73. State v.Reeser (1980), 63 Ohio St.2d 189, 191 [17 O.O.3d 117]; State v.Pudlock (1975), 44 Ohio St.2d 104 [73 O.O.2d 357]; see, also, most recently, State v. Pickens (July 1, 1983), Erie App. No. E-83-4, unreported. Furthermore, once appellees demonstrate that two hundred seventy days have expired, see R.C. 2945.71(C)(2),they have established a prima facie case for discharge under R.C.2945.73(B). The state then bears the burden of proving that actions or events chargeable to the defendants, under the various subsections of R.C. 2945.72, extended or tolled enough time to leave less than two hundred seventy days remaining when their motions to dismiss were filed. See State v. Coatoam (1975),45 Ohio App.2d 183, 186 [74 O.O.2d 229]; cf. State v. Pickens,supra, at 4 ("It is * * * incumbent on the prosecution to show that it made good faith, reasonable efforts to bring appellant to trial during the period he was in federal custody. Yet, the record reveals nothing whatsoever in this respect. [See2945.72(A)].").
With these preliminary considerations in mind, we now turn to the pertinent procedural facets and dates involved in these cases, beginning with appellee *Page 29 
Geraldo's case. Since his case was the only one appealed by the state to this court from the trial court's suppression order of October 18, 1979, and the only one apparently involved in subsequent appeals to higher courts, the computations of time under R.C. 2945.71 and 2945.72 will differ somewhat from the remaining appellees in this appeal.
From November 17, 1978, the date of Geraldo's arrest, until April 22, 1983, the date on which the trial court granted the motions to dismiss in these cases, some 1,617 days elapsed without the commencement of a trial. To be sure, a significant portion of this time was extended or tolled under R.C. 2945.72, either because appeals were taken by the parties or because defense motions were legitimately pending before the trial court. However, in reviewing the record in Geraldo's case, we find that the number of days actually chargeable to the state far exceeds the maximum limitation of two hundred seventy days set forth in R.C. 2945.71(C)(2).
The most obvious time period with which to begin our computation is the period following the Ohio Supreme Court's remand of State v. Geraldo (1981), 68 Ohio St.2d 120
[22 O.O.3d 366], on January 12, 1982, the date on which the Supreme Court's mandate was filed in the trial court. Between January 12, 1982, and December 14, 1982, the date on which the trial court granted a continuance, nothing whatsoever appears to have happened in the case; it just lay dormant for three hundred thirty-six days.
Geraldo did, of course, attempt to pursue further appellate review. On March 12, 1982, his counsel filed a petition for certiorari in the United States Supreme Court. The same was subsequently denied on May 3, 1982. The period between the filing of the certiorari petition and its denial was fifty-two days. Even discounting these fifty-two days from the period of time following the Ohio Supreme Court's remand to the trial court, two hundred eighty-four days passed before any further action was taken. Nothing whatsoever appears in the record that would conceivably toll this time under R.C. 2945.72.1
In any event, the fifty-two days should be included in the total figure to be counted against the state for this period. As appellee correctly observes, since a petition for certiorari is addressed to the United States Supreme Court's discretionary
jurisdiction to review the case, the mere filing of the petition does not divest the trial court of jurisdiction nor does it stay or suspend the court's power to proceed with the case.2 Cf. Rule 19(1), Rules of the Supreme Court of the United States. Consequently, the full three hundred thirty-six days are chargeable to the state and, as is obvious, the time-limitation provision of R.C. 2945.71(C)(2) was violated. Geraldo's motion to dismiss was properly granted and he was properly discharged pursuant to R.C. 2945.73(B).
Beyond these three hundred thirty-six days, there are at least two hundred eighty-two additional days, by our calculation, that must be counted against the state for various reasons. The computations are as follows: *Page 30 
                                                      COMPUTATION OF DAYS  DATES EXPLANATION CHARGEABLE TO STATE
Nov. 17, 1978 to    Date of arrest to date of Nov. 29, 1978       arraignment                             12 days Dec. 27, 1978 to    Dates encompassing continuance Jan. 17, 1979       by prosecution and unspecified continuance                             21 days April 12, 1979 to   Time running; no defense motions April 23, 1979      pending                                 11 days Oct. 18, 1979 to    Date trial court granted Oct. 25, 1979       defendant's motion to suppress to date prosecution filed its notice of appeal                        7 days Oct. 3, 1980 to     Date of remand from Sixth Oct. 29, 1980       District Court of Appeals to date of entry of unspecified continuance                             26 days Oct. 29, 1980 to    Time running; further unspecified Nov. 26, 1980       continuance ordered                     28 days Nov. 26, 1980 to    Dates encompassing two further (Jan. 14, 1981) to  unspecified continuances to date Feb. 5, 1981        Ohio Supreme Court granted defendant's motion for leave to appeal                                  71 days Dec. 14, 1982 to    Dates encompassing unspecified (Jan. 6, 1983) to   continuance to date prosecution March 22, 1983      requests trial court to schedule trial date                              98 days March 22, 1983 to   Date of prosecution's request March 30, 1983      for trial date to date defendant filed his motion to dismiss             8 days
Total number of days chargeable to state                               282 days
Again, this aggregate figure of two hundred eighty-two days isin addition to the three hundred thirty-six days chargeable to the state after the case was remanded to the trial court from the Ohio Supreme Court on January 12, 1982. Thus, the "grand total" chargeable to the state is six hundred eighteen days.
We also observe that in certain instances the record is devoid of any explanation for the passing of a given number of days. Other segments of time which must be counted against the state pertain to continuances that were granted, perhaps sua sponte or at a party's request, but in neither event does the record reflect which party requested the continuance or, if ordered by the trial court sua sponte, what the court's reasons were for ordering the continuance. For purposes of R.C. 2945.72, the unequivocal and repeated holding of the Ohio Supreme *Page 31 
Court (and of this court) has been: (1) that the granting of a continuance must be recorded by the trial court in its journal entry; (2) that the journal entry must identify the party to whom the continuance is chargeable; and (3) that if the trial court is acting sua sponte, the journal entry must so indicate and must
set forth the reasons justifying the continuance. See, e.g.,State v. Mincy (1983), 2 Ohio St.3d 6, 8; State v. Siler (1979),57 Ohio St.2d 1, 3 [11 O.O.3d 1]; State v. Lee (1976), 48 Ohio St.2d 208,209 [2 O.O.3d 392]; State v. Broerman (Feb. 18, 1983), Lucas App. No. L-82-284, unreported. (In the chart above, continuances which fail to satisfy the foregoing criteria are referred to as "unspecified" continuances.) Periods of time otherwise tolled by a defense continuance must be counted against the state, if not so recorded as indicated above. See State v.Pickens, supra, at 3.
The prosecution advances the argument that "actions of defense counsel" extended the time within which to bring appellees to trial, and that this time is entirely chargeable to them. We must reject this argument as we did in State v. Broerman, supra. Vague references to "conversations" between the court, prosecutor and defense counsel, to unrecorded "understandings," or to possible representations (and misrepresentations) to the trial court — none of which affirmatively appears in the record in the court's journal entries — are so greatly deficient on appeal as an excuse for the elapse of six hundred eighteen days (conservatively estimated) or as a justification for a groping, after-the-fact search of R.C. 2945.72 for possible tolling applications, that further comment is unnecessary.3 Suffice it to say that the prosecution's lackluster efforts to press forward with these cases, in addition to less than precise docket entries regarding continuances, largely account for the aggregate time period during which each case remained idle.
As only one example among many, when this court reversed the trial court's suppression order and remanded the case on October 3, 1980, twenty-six days elapsed before any further action was taken. Then, on October 29, 1980, an unspecified continuance was granted by the trial court. Since the court's journal entry does not indicate whether the prosecution or the defense requested it, or whether the court ordered it sua sponte, the time which elapsed during this continuance is chargeable to the state. InState v. Mincy, supra, the Ohio Supreme Court made this point clear beyond dispute:
"* * *
"Since a court may only speak through its journal, it is necessary that such an entry be spread upon its journal prior to the expiration of the statutory time limit. * * *
"We therefore hold that, when sua sponte granting a continuance under R.C. 2945.72(H), the trial court must enter the order of continuance and the reasons therefor by journal entry prior to the expiration of the time limits prescribed in R.C. 2945.71 for bringing a defendant to trial." Id. at 8-9. (Citations omitted.) See, also, State v. Siler, supra; State v. Pickens, supra.
Between October 29, 1980 and November 26, 1980, another twenty-eight days passed. This time is also chargeable *Page 32 
to the state. In total, then, between the date of remand from this court (October 3, 1980) and November 26, 1980, a total of fifty-four days elapsed. Yet, in an interlocutory, pretrial appeal context, once an appellate court reverses and remands the case to the trial court, Ohio's speedy trial statutes apply. The prosecutor's duty resumes to prosecute the case diligently and bring the defendant to trial. See State v. Willis
(1980), 69 Ohio App.2d 128, 130 [23 O.O.3d 332].4
Between November 26, 1980, and February 5, 1981, the date on which the Ohio Supreme Court issued its mandate accepting review of Geraldo's appeal, seventy-one days passed. Since there is no indication in the record that the Supreme Court granted a stay of proceedings in the trial court prior to its February 5 mandate, the seventy-one days are all chargeable to the state.
The foregoing analysis should suffice as a brief indication of why reasonably meticulous journal entries and conscientious prosecutorial alacrity are absolutely essential to fulfilling the explicit mandate of Ohio's speedy trial statute.
With respect to the remaining six appellees, we have reviewed the record (including the trial court's journal entries) in their cases. That review has convinced us that the trial court properly dismissed the indictments and properly ordered their immediate discharge. In the present appeal in Geraldo's case, the state hasnot argued that its appeal of October 25, 1979 — its appeal of the trial court's suppression order — tolled the time under R.C.2945.72(I) for the remaining appellees (DiSalle, Bischoff, Lawrence, Roberts, Fredericks and Burden). It is far from clear that the time attributable to a state or defense appeal in one
case is thereby attributable to other joint defendants. Since each case is normally to be decided on its own merits, i.e.,
since the innocence or guilt of each defendant is to be determined individually, a strong argument can be made that time chargeable to one is not necessarily chargeable to other joint defendants, even though, in light of the evidence, they all appear similarly situated.
However, we need not decide that issue, for even if the remaining appellees' cases are deemed to be similarly situated vis-a-vis Geraldo's case for the purpose of computing time under R.C. 2945.71 et seq., and the various time periods in all these cases are thereby calculated uniformly, we nevertheless find that the two hundred seventy-day limitation of R.C. 2945.71(C)(2) was exceeded, and grossly so. Accordingly, the state's second argument is unavailing. The trial court did not err in granting appellees' motions to dismiss the indictments herein.
On consideration whereof, the judgment of the Lucas County Court of Common Pleas is hereby affirmed. Appellees are ordered discharged forthwith. R.C. 2945.73(B); App. R. 12(B). This case is remanded to said court for execution of judgment and assessment of costs. Costs assessed against appellant state of Ohio.
Judgment affirmed.
CONNORS, P.J., and RESNICK, J., concur.
1 We quite agree with the pithy summation of counsel for appellee Geraldo that:
"The plain fact is that the state simply let this case sit on the trial court docket for nearly a year after the remand by the Ohio Supreme Court without ever requesting a pretrial conference, let alone a trial date."
2 We also conclude, for similar reasons, that appellee Geraldo's filing of a petition for habeas corpus in federal district court did not stay or suspend the running of time under R.C. 2945.71(C)(2).
3 Cf. State v. Mincy (1983), 2 Ohio St.3d 6, at 8:
"* * * This court has previously condemned after-the-fact extension[s] * * *[.] The General Assembly has placed a burden upon the prosecution and the courts to try criminal defendants within a specific time after arrest. If we were to follow the state's reasoning, the only burden upon the prosecution and the courts would be to assure that a trial is scheduled within the appropriate time limit as long as it could subsequently be explained why the defendant was not brought to trial within the statutory time frame. It is obvious such reasoning does not comport with the purposes of the speedy trial statutes." (Citations omitted.)
4 The prosecution cites State v. Turner (1982), 4 Ohio App.3d 305, to support its argument that constitutional standards, rather than the statutory requirements of R.C. 2945.71 et seq.,
should guide our disposition of this case.
Besides being factually and procedurally inapposite to, and therefore distinguishable from, the present case, the prosecution's eleventh-hour reference to State v. Turner, supra,
is "too little, too late." Spurious arguments about "flexibility" and "reasonableness" will not alter the hard fact that six hundred eighteen days elapsed without a trial. Since the record reveals not the slightest justification for this phenomenon, the prosecution may not now evade the statutorily imposed consequences of its own sloth. *Page 33